Spencer, Ch. J.
delivered the opinion of the Court. The nonsuit was on the ground, that there was no proof of any fraudulent representation of the qualities of the slave; and, probably, also, because there was no proof of a fraudulent suppression of the truth. As Courts of law have concurrent jurisdiction with Courts of equity in cases of fraud, it *405cannot, I think, be doubted, that where it is made to appear, that a vendor has been guilty of a fraudulent concealment of material facts, to the injury of the vendee, an action at law can be sustained to recover damages. It is, also a rule of equity, as well as of law, that a suppressio veri is equivalent to a suggestio falsi; and where either the suppression of the truth, or the suggestion of what is false, can be proved, in a fact material to the contract, the party injured may have relief against the contract. It is, however another well-settled rule* that fraud is not to be presumed, but must always be proved. In the present case, the only fact from which a suppression of the truth can be inferred, is the consideration paid by the plaintiff; and had it been proved, that the sum paid was a sound price of a slave, free from all the bad qualities Tom possessed, that alone would not have been sufficient. It is the plaintiff’s misfortune that he did not, either expre: slyiguard against the imposition practised upon him, or that he has no evidence of any representation made to him by the defendant. The motion to set aside the nonsuit, must, therefore, be denied.
Motion denied.